   Case 1:19-cv-01142-MN Document 23 Filed 12/23/19 Page 1 of 1 PageID #: 631



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 SISVEL INTERNATIONAL S.A., and 3G
 LICENSING S.A.,

                 Plaintiffs,
                                                     C.A. No. 19-1142-MN
         v.
                                                     JURY TRIAL DEMANDED
 CRADLEPOINT, INC.

                 Defendant.



                               REQUEST FOR ORAL ARGUMENT

         Pursuant to Local Rule 7.1.4, Defendant Cradlepoint, Inc. respectfully requests oral

 argument on Defendant’s Motion to Dismiss (D.I. 15). Briefing on the motion is now complete

 (D.I. 16, 19, 21).



                                                /s/ Kelly E. Farnan                        .
OF COUNSEL:                                    Kelly E. Farnan (#4395)
                                               Richards, Layton & Finger, P.A.
Amanda Tessar                                  920 North King St.
Roderick O’Dorisio                             Wilmington, DE 19801
Perkins Coie LLP                               Telephone: 302.651.7705
1900 Sixteenth Street, Suite 1400              farnan@rlf.com
Denver, CO 80202-5255
                                               Attorneys for Defendant Cradlepoint, Inc.
Daniel T. Keese
Perkins Coie LLP
1120 NW Couch Street, 10th Floor
Portland, OR 97209-4128

Dated: December 23, 2019
